Title: To George Washington from Major General William Heath, 12 June 1777
From: Heath, William
To: Washington, George



Dear General
Boston June 12. 1777

I have just received the honor of yours of the 1st Instant.
A privateer Schooner arrived here the last Night from a Cruize. She has taken two prises, one laden with Coal, the other with Oats &c.—The privateer fell in with a Fleet of Transports with the Hessian Troops

on Board under Convoy of a 50 Gun Ship & Frigate from whome he received considerable damage—The Capt. of the privateer reports that from the best information he could obtain from the prisoners on board one of the Vessels which he took, there are not more than 3000. Troops coming out including foreigners.
Three Hundred & Seventy Barrels of powder is sent on to Springfield. The remainder, as soon as the Barrels are coopered, and a place is provided by Colo. Cheever is to be sent to Brookfield. The other Stores and provisions we are removing as fast as possible—they are removed first to Cambridge and Watertown in Lighters & Boats and then sent on as Teams can be procured to different Magazines. The Expence of doing this as I before observed to your Excellency is great, and our Treasury has for some days been entirely empty. Mr Hancock has wrote repeatedly; but the Money has not as yet arrived the Assistant Quarter Master General is also entirely out of Money, and the Service will unavoidably Suffer without an immediate supply. I have the Honor to be With great respect Your Excellency’s Most Obt Servt

W. Heath

